Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	Claims 1-3, 6, 9-10, 14 and 16-23 are pending and examined on the merits in the present Office action.
	Claims 1, 6, 10 and 14 are currently amended.
	
Withdrawn rejections
	The rejection of claims 4-7, 10-14 and 17-20 under 35 USC 112(b) is withdrawn in light of amendments made by the applicant.
The rejection of claims 5 and 6 under 35 USC 112(d) is withdrawn in light of amendments made by the applicant.
	The rejection of claims 1-7, 9-14 and 17-23 under 35 USC 102(a)(1) as being anticipated by Shi is withdrawn in light of amendments made by the applicant.
The rejection of claims 1 and 3 under 35 U.S.C. 102(a)(1) as being anticipated by Wang (Wang et al. PNAS. 111(1):533-538).

Claim Rejections - 35 USC § 112
Improper dependency
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The newly amended claim 1 now includes a method comprising expressing a blue-light gated potassium channel. Claim 3 is a method dependent on the method of claim 1, which only requires expressing a blue-light gated potassium channel. Therefore, claim 3 fails to further limit newly amended claim 1.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 9-10, 14 and 16-23 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims include a nucleic acid construct and a method of using the construct to increase water use efficiency and carbon assimilation in a plant. The nucleic acid encodes a blue-light-gated potassium channel, a functional variant of SEQ ID NO: 3 and 4 operably linked to a regulatory sequence. A fragment of SEQ ID NO: 3 or 4 includes any sequence with as little as one nucleotide in common. 
There are no structural limitations required by the claims to provide the claimed function. This means that the scope of the claim includes any sequence observed as having the claimed function. 
The Specification does not demonstrate a sample representing the full scope of the claimed invention. The applicant only describes expressing BLINK1 (SEQ ID NO: 3) in Arabidopsis and tobacco cells finding that K+ conductance was activated (Example 1 description of Fig. 6). The Applicant also expressed BLINK1 in wild-type Arabidopsis and observed that blue light photoactivation of BLINK1 in the transformed plants led to increased conductance in guard cells compared to wild-type plants.  The applicant also observed that the BLINK1 restored blue light-induced stomatal opening in a mutant background (phot1phot2 Arabidopsis double mutant). The applicant also observed BLINK1 expression in a wild-type background led to 22-29% enhancements in stomatal conductance in blue light (Example 1, description of Fig. 2d) and that mean stomatal opening and closing halftimes were accelerated by approximately 40% compared to the wild type controls (Example 1 description of Fig. 2e). The applicant also observed that wild type-background plants expressing BLINK1 had an increase in total protein content and decrease in starch in water-replete-grown plants and a significant increase in total starch in water-deficit-grown plants (Example 1, description of Fig. 11).  The applicant also observed that wild type-background plants expressing BLINK1 consistently had an increase in fresh: dry weight ratio under both water-replete and water-deficit conditions (Example 1, description of Fig. 5). The applicant concludes that the guard-cell expression of BLINK1 increased carbon assimilation without a cost in water use (last sentence on page 27).
The applicant has not provided species representative of the claimed genus to demonstrate possession of the full scope of the claim, because the working example and descriptions fail to represent the broad scope of the claims.
Therefore, the applicant has failed to satisfy the written description requirement. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 9-10, 14 and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shi (Shi et al. Journal of Experimental Botany. 67 (8):2191-2205) in view of Wang (Wang et al. PNAS. 111(1):533-538).
	One embodiment of the claims is a nucleic acid construct and a method of using the construct to increase water use efficiency and carbon assimilation in a plant. The nucleic acid can be a functional variant of SEQ ID NO: 3 and 4 that encodes a blue-light-gated potassium channel, operably linked to a guard cell-specific promoter. 
	The specification provides that GORK is blue-light dependent (caption of Figure 12, page 6) and a K+ channel (page 13, lines 26-30), SEQ ID NO: 10.  An NCBI BLAST alignment shows that SEQ ID NO: 10 shares 100% identity with the protein “gated outwardly-rectifying K+ channel” (GORK) from Arabidopsis (Sequence ID: NP_198566.2), also known by AT5G37500. See alignment below. 
Shi transformed Arabidopsis plants to express GORK using a 35s promoter (“Plasmid construction and plant transformation”). Shi discloses that GORK is AT5G37500. While SEQ ID NO: 10 is not specifically claimed it is a functional variant of claimed SEQ ID NO: 3 and 4. Shi teaches that the relationship between K+ flux through GORK channels and stomata closure is well known (page 2197 right column, paragraph 2).  
Shi does not teach transforming a plant with a guard cell-specific promoter, GC1.  
Wang transformed Arabidopsis plants to express an increased level of H+-ATPase using the guard cell-specific promoter GC1.  (First paragraph under “Discussion”, page 536, right column). Wang teaches that, in response to blue light, the increase of H+-ATPase induced potassium ions (K+) to flow into guard cells and caused stomatal opening. (First paragraph under “Discussion”, page 536, right column).
It would have been obvious to substitute the 35S promoter taught by Shi with the GC1 promoter taught by Wang. A person of ordinary skill in the art would have been motivated to express the nucleic acid sequence of Shi with the guard cell-specific promoter GC1 as taught by Wang because Wang taught that the GC1 promoter was functional at altering K+ flux in guard cells in response to blue light and the nucleic acids of both Shi and Wang are used to regulate potassium channels controlling stomata.
Therefore, the claimed invention is obvious over Shi in view of Wang.

    PNG
    media_image1.png
    687
    587
    media_image1.png
    Greyscale


Applicant’s arguments
Response to arguments re: written description
The applicant has argued that the structures of the claimed invention and their corresponding functions are fully defined.
	This argument has been fully considered but it is not persuasive. In order to comply with the written description requirement, either of two conditions must be met: teaching the structure/function relationship or providing working examples that represent the full scope of the claimed invention. The applicant has not satisfied either of these conditions. While the applicant provides embodiments as discussed in the Non-Final Rejection on 3/15/2022, they do not represent the full scope of the claims. The claims include an infinite number of sequences given that a functional variant may comprise one or more amino acid substitutions, deletions and additions compared to SEQ ID NO: 3 as recited in the newly amended claim 1, for example. One of ordinary skill in the art would not recognize the applicant to be in possession of all possible functional variants based on the working examples provided. Regarding the structure/function condition, the applicant has not provided any limitation in the claims which would provide one of ordinary skill in the art the ability to distinguish structures which are conserved among functional variants compared to non-functional variants. “Functional variant” provides no structural limitations. There is no minimum amount of structure that must be shared among the claimed species to confer the claimed function. Therefore, one of ordinary skill in the art would not have recognized the applicant to have been in possession over the full scope of the claimed invention.
Response to arguments re: 35 USC 103
	The applicant has argued that Shi does not disclose or suggest the blue-light gated potassium channel as defined in the currently amended claim 1 and its dependent claims. The applicant notes that the applicant claims SEQ ID NO: 3 which is a fusion of a LOV2 from a plant and a K channel of the Chlorella virus and that there is no disclosure in the cited art that would guide a person of skill toward this chimeric light-sensitive channel. 
	This argument has been fully considered but it is not persuasive. The claimed invention does not recite a limitation on the similarity of identity to SEQ ID NO: 3. The claimed invention includes “functional variants” to SEQ ID NO: 3. AT5G3750 reads on this limitation as a “gated outwardly-rectifying K+ channel” (GORK) from Arabidopsis. The instant application does not require sequence identity to either components of SEQ ID NO: 3, a LOV2 from a plant nor a K channel of the Chlorella virus.
The applicant argues that the invention includes the unexpected results of accelerated stomatal opening upon light irradiation and faster closing of the stomatal opening following a return to darker conditions.
This argument has been fully considered but it is not persuasive. While the clarification for the utility of the claimed invention is appreciated, the claimed invention does not require these limitations and therefore they have not been considered for application of prior art.

Conclusions
	Claims 1-3, 6, 9-10, 14 and 16-23 remain rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R BYRNES/Examiner, Art Unit 1662        
                                                                                                                                                                                                /MATTHEW R KEOGH/Primary Examiner, Art Unit 1663